Order entered January 10, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00560-CR

                          JOSE DAVID GUTIERREZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. F16-23201-H

                                         ORDER
       Because appellant has not been declared indigent and no payment of arrangements to pay

for the reporter’s record were made, we ordered this appeal submitted without a reporter’s

record. Appellant’s brief was due October 24, 2019. When it was not filed, we notified

appellant by postcard dated October 28, 2019 and directed him to file a brief and a motion to

extend time to file the same. To date, no brief or motion has been filed, nor have we had any

communication from appellate counsel.

       We ORDER the trial court to conduct a hearing to determine why appellant’s brief has

not been filed.    In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute this appeal, whether

appellant has abandoned the appeal, or whether appointed counsel has abandoned the appeal.
See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing,

the trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d
708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial

court is ORDERED to take such measures as may be necessary to assure effective

representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within TWENTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Tina Yoo Clinton,

Presiding Judge, Criminal District Court No. 1; to Jeffrey King; and to the Dallas County District

Attorney’s Office, Appellate Division.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated twenty days from the date of this order or when the findings are

received, whichever is earlier.


                                                    /s/     BILL PEDERSEN, III
                                                            JUSTICE